Title: To Thomas Jefferson from William Harrison, 6 February 1781
From: Harrison, William
To: Jefferson, Thomas


Yohogania County, 6 Feb. 1781. Received TJ’s “Instructions” on 25 Jan., together with the cash sent by Col. Richard Campbell, for purchase of provisions and building boats; proceeded at once on the business but finds it out of his power to have provisions and boats ready before 1 June since both beef and most of the materials for boats, particularly iron, must be carried over the mountains. “The Commandant at Pittsburg has promised to furnish me some Tools of the Continental Store and Informed me that there was about fifty Light Batteaux at Fort Pitt which might be had by an Order from the Board of War, which I think is Much better Calculated for those Rivers than Bargus  as they will run over Shoals where a Keel’d Vessel must be Carried.” The beef will require salt, which Harrison is not authorized to purchase. “The Cash Deliver’d me by Col. Campbell being nearly expended and the Inhabitants have been allready so much Impos’d on in this Country by the Contractors for the United States that it will be out of my power to do any thing without Cash.”
